Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 1 of 16




                       IN THE UNITED STATES COURT
                     FOR THE DISTRICT OF PUERTO RICO


        JONATHAN HERNÁNDEZ-ZORRILLA,

                  Plaintiff,

                     v.
                                                  CIV. NO.: 19-1397 (SCC)
        RICARDO ROSSELLÓ-NEVARES, ET AL.,

                Defendants.



                          OPINION AND ORDER

         Plaintiff Jonathan Hernández-Zorrilla filed this action

    against    the    Commonwealth           of    Puerto     Rico     (“the

    Commonwealth”); the then-governor of Puerto Rico, Ricardo

    Roselló-Nevares; the then-Secretary of the Public Safety

    Department of Puerto Rico, Héctor M. Pesquera; and various

    members of the Puerto Rico Police Department (“PRPD”) 1 in

    their official and personal capacities under 42 U.S.C. § 1983

    for violations of his First, Fifth and Fourteenth Amendment

    rights, as well as for certain state law violations. See Docket

    No. 1. 2 Pending before the Court is Co-Defendants Rosselló

    and Pesquera’s Motion to Dismiss pursuant to Federal Rules

    of Civil Procedure 12(b)(1) and 12(b)(6). See Docket No. 39.


    1 In the Amended Complaint, Plaintiff refers to the PRPD as the Puerto
    Rico Police Bureau (“PRPB”). For purposes of this Opinion and Order, the
    Court uses the more common title, “PRPD.”
    2 On April 29, 2019, Plaintiff filed an Amended Complaint. See Docket No.

    5.
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 2 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                Page 2
    NEVARES ET AL.


    Co-Defendants Rosselló and Pesquera argue that the Court

    lacks subject matter jurisdiction over this case, that Plaintiff

    has failed to adequately allege supervisory liability and that

    they are protected from Plaintiff’s § 1983 claims by Eleventh

    Amendment sovereign immunity and qualified immunity.

    See id. Plaintiff opposed. See Docket No. 40. For the reasons

    stated herein, Co-Defendants Rosselló and Pesquera’s Motion

    to Dismiss is granted in part and denied in part.

        I.      Factual and Procedural History

        Plaintiff Jonathan Hernández-Zorrilla alleges that on May

    1, 2018, during the Puerto Rico National March against the

    Oversight,     Management        and   economic   Stability    Act

    (“PROMESA”) and the Stability Board (also known as La

    Junta), he arrived at Hato Rey, San Juan, Puerto Rico to sell

    water and refreshments to the protestors that were

    participating in the event. Docket No. 5 at pg. 10. Upon

    witnessing a confrontation between PRPD officers and

    protestors, which resulted in the officers throwing tear gas

    into the crowd, Plaintiff ran from the scene with his partner,

    Katiria Fontanéz. See id. at pg. 11. Plaintiff was hit by the tear

    gas, causing respiratory issues and irritated skin and eyes. See

    id. A passer-by assisted him by pouring a liquid substance

    over his face and gave him cash to distribute water to others

    around him who were also suffering from the effects of the

    tear gas. See id. The passer-by also helped Plaintiff move out
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 3 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                               Page 3
    NEVARES ET AL.


    of the fray to a corner in front of the Liberty Cable of Puerto

    Rico building. See id. at pg. 12.

        Plaintiff alleges that while sitting on that corner, a masked

    police officer in a green uniform ordered him to move, but

    because he could not see or breath well due to the tear gas,

    Plaintiff was unable to follow the order. See id. According to

    Plaintiff, several officers also dressed in green uniforms then

    brutally attacked him, shooting him rubber bullets or pellets

    at close range. See id. While Plaintiff was unable to discern the

    identities of the officers, he alleges that the green uniforms

    they wore were consistent with those worn by the “Tactical

    Operations Unit” or “Swat Team” of the PRPD. See id. He

    alleges he received the first shot between his stomach and

    chest, while yelling to the officers that he had done nothing

    wrong and that he was only trying to sell water and

    refreshments. See id. He was then shot in the head, causing

    him to turn around to protect himself, at which time he was

    shot in the back and buttocks. Plaintiff did not resist the

    officers, and, after the alleged attack, he was left bleeding and

    laying in pain on the corner of the street. See id. at pg. 13.

        After several minutes, Ms. Fontanéz found Plaintiff and he

    was eventually treated for his wounds at Doctors’ Center

    Hospital in San Juan. See id. While at the hospital, Plaintiff

    alleges that he was interviewed by a group of PRPD officers,

    who noted that his wounds were consistent with those

    produced by rubber pellets, which they claimed are not
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 4 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                               Page 4
    NEVARES ET AL.


    employed by the PRPD. See id. at pg. 14. However, Plaintiff

    alleges that the ACLU found rubber pellet casings at the scene

    of the protests and that the doctor that treated him

    commented that the wounds appeared to be “caused by the

    police.” Id. While none of the projectiles penetrated his body,

    Plaintiff was prescribed an antibiotic for his wounds and sent

    home. Id. at pg. 15.

        In the Amended Complaint, Plaintiff also provides

    important context for the aforementioned events: in July 2008,

    the United States Department of Justice (“DOJ”) commenced

    an investigation into the practices of the PRPD. See Docket

    No. 5 at pg. 22. The result of the investigation was a report

    (the “DOJ Report”) that found that the PRPD has regularly

    deprived the citizens of Puerto Rico of their constitutional

    rights and will continue to do so if not addressed. Id. In

    addition, on June 17, 2013, the DOJ and the government of

    Puerto Rico entered into a judicial settlement agreement (the

    “Agreement”) known as the “Agreement for the Sustainable

    Reform of the Puerto Rico Police Department” in the U.S.

    District Court for the District of Puerto Rico. Id. at pgs. 16-17.

    The Agreement mandates that the PRPD shall ensure that

    supervisors provide close and effective supervision to each

    officer under their command, as well as direction and

    guidance to improve constitutional practice. Id. Moreover,

    supervisory personnel are to closely review and report events

    of use of force and other police activity. Id. The Agreement
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 5 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                 Page 5
    NEVARES ET AL.


    also requires the filing of administrative complaints in the

    event of unlawful use of force as well as trainings on police

    constitutional practices for PRPD officers. Id.

        Plaintiff brought this action under 42 U.S.C. § 1983, the

    Constitution of Puerto Rico and the Puerto Rico Civil Code

    against a number of state and PRPD officials, several

    unidentified police officers and the Commonwealth of Puerto

    Rico seeking declaratory and injunctive relief, as well as

    damages. The Commonwealth has since been dismissed on

    Eleventh Amendment sovereign immunity grounds. See

    Docket No. 27. Defendants Reinaldo Bermúdez, Juan Cáceres-

    Méndez, Luis Colón, Henry Escalera and Luis Hernández, all

    members of the PRPD, moved to dismiss the claims against

    them, arguing that Plaintiff had failed to sufficiently plead

    supervisory liability for the § 1983 claims and that they were

    immune to suit pursuant to the Eleventh Amendment and

    qualified immunity. See Docket No. 26. The Court granted the

    motion as to Plaintiff’s § 1983 claims in Defendants’ official

    capacity but denied the motion as to the § 1983 claims in their

    personal capacity. See Docket No. 27. The Court also

    dismissed Plaintiff’s Fourteenth Amendment claims as well

    as his claims for injunctive and declaratory relief. See id.

        II.     Standard of Review

        Co-Defendants Rosselló and Pesquera move to dismiss

    Plaintiff’s claims under Fed. R. Civ. P. 12(b)(1) for lack of

    subject matter jurisdiction and under Fed. R. Civ. P. 12(b)(6)
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 6 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                Page 6
    NEVARES ET AL.


    for failure to state a claim upon which relief can be granted.

    Because dismissal under these two rules takes into

    consideration “the same basic principles,” we need only

    articulate those principles once, under the well-established

    Rule 12(b)(6) standard. Lyman v. Baker, 954 F.3d 351, 359-60

    (1st Cir. 2020).

        The First Circuit has devised a two-step analysis for

    considering a Rule 12(b)(6) motion to dismiss under the

    context-based “plausibility” standard established by the

    Supreme Court. See Ocasio-Hernández v. Fortuño-Burset, 640

    F.3d 1, 12 (1st Cir. 2011) (discussing Ashcroft v. Iqbal, 556 U.S.

    662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).

    First, the court must “isolate and ignore statements in the

    complaint that simply offer legal labels and conclusions or

    merely rehash cause-of-action elements.” Schatz c. Republican

    State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012). While a

    complaint need not give detailed factual allegations,

    “[t]hreadbare recitals of the elements of a cause of action,

    supported by mere conclusory statements, do not suffice.”

    Iqbal, 556 U.S. at 678-79.

        Second, the court must then “take the complaint’s well-

    [pleaded] (i.e., non-conclusory, non-speculative) facts as true,

    drawing all reasonable inferences in the pleader’s favor, and

    see if they plausibly narrate a claim for relief.” Schatz, 669 F.3d

    at 55. Plausible means something more than merely possible,

    an assessment the court makes by drawing on its judicial
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 7 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                    Page 7
    NEVARES ET AL.


    experience and common sense. Id. (citing Iqbal, 556 U.S. at 678-

    79). To survive a Rule 12(b)(6) motion, a plaintiff must allege

    more than a mere “formulaic recitation of the elements of a

    cause of action.” Twombly, 550 U.S. at 555. However, the

    Supreme Court has clarified that it does “not require

    heightened fact pleading of specifics, but only enough facts to

    state a claim to relief that is plausible on its face.” Id. at 570.

        III.    Analysis

        Plaintiff alleges that Defendants violated his rights under

    the First, Fourth and Fourteenth Amendments 3 and seeks

    relief under 42 U.S.C. § 1983. Section 1983 “is not itself a

    source of substantive rights, but a method for vindicating

    federal rights elsewhere conferred by those parts of the

    United States Constitution and federal statutes that it

    describes.” Baker v. McCollan, 443 U.S. 137, 145 n.3 (1979); see

    Lockhart-Bembery v. Sauro, 498 F.3d 69, 74 (1st Cir. 2007). To

    state a valid § 1983 claim a plaintiff must allege that (1) he was

    deprived of a federal right; and (2) the person who deprived

    him of that right acted under color of state law. Santiago v.

    Puerto Rico, 655 F.3d 61, 68 (1st Cir. 2011). A defendant has

    acts under color of state law if he has abused his power

    “possessed by virtue of state law and made possible only




    3The Court has already dismissed Plaintiff’s claims under the Fourteenth
    Amendment, as that Amendment is inapplicable where a plaintiff alleges
    excessive force. See Docket No. 27, pg. 8.
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 8 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                Page 8
    NEVARES ET AL.


    because the wrongdoer is clothed with the authority of state

    law.” United States v. Classic, 313 U.S. 299, 326 (1941).

        The Court will first analyze which claims are barred by

    state sovereign immunity as guaranteed by the Eleventh

    Amendment. Next, as to those claims not precluded, the

    Court will assess whether Plaintiff has sufficiently alleged

    supervisory liability as to Co-Defendants Rosselló and

    Pesquera. The Court will then address the remaining state-

    law claims.

        A. Eleventh Amendment Sovereign Immunity

        The    Eleventh      Amendment     provides     that    private

    individuals may not sue states in federal court. U.S. Const.

    amend. XI. See Toledo v. Sánchez, 454 F.3d 24, 31 (1st Cir. 2006).

    It is well-settled law that this state sovereign immunity under

    the Eleventh Amendment also extends to “alter egos” or

    instrumentalities” of the State. Fresenius Med. Care Cardio

    Vascular Res., Inc. v. Puerto Rico and Caribbean and

    Cardiovascular Center Corp., 322 F.3d 56 (1st Cir. 2003).

    Specifically, this Court has repeatedly held that the PRPD is

    an “alter ego” of the State and thus, immune from monetary

    liability in federal court. See Nieves Cruz v. Com. of Puerto Rico,

    425 F. Supp. 2d 188, 192 (D.P.R. 2006); Sánchez Ramos v. Puerto

    Rico Police Dep’t, 392 F. Supp. 2d 167, 177 (D.P.R. 2005); Cestero

    v. Rosa 996 F. Supp. 133, 142-43 (D.P.R. 1998); see also Reyes v.

    Supervisor of Drug Enf’t Admin., 834 F.2d 1093, 1097-98 (1st Cir.
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 9 of 16

    HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                Page 9
    NEVARES ET AL.


    1987) (noting that damages against the PRPD are precluded

    by the Eleventh Amendment).

        Likewise, state officials in their official capacities are

    considered instrumentalities of the State, as a suit against a

    state official in his or her official capacity is a suit against the

    State. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

    (1989); Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Pagán-

    García v. Rodríguez, No. 14-1385 DRD, 2015 WL 5084640, at *6

    (D.P.R. Aug. 27, 2015). In the instant case, Plaintiff is seeking

    monetary damages and injunctive and declaratory relief from

    Co-Defendants Rosselló and Pesquera, who were both state

    officers at the time of the relevant events, in both their official

    and personal capacities. Applying the above principles,

    Eleventh Amendment Immunity bars Plaintiff’s § 1983 claims

    seeking monetary damages against the Co-Defendants

    Rosselló and Pesquera in their official capacity. Accordingly,

    Plaintiff’s § 1983 claims against those two defendants in their

    official capacity are dismissed with prejudice.

        B. Supervisory Liability

        In contrast to the standard for liability in their official

    capacity, government officials can be liable for § 1983 claims

    in their personal capacity. See Hafer v. Melo, 502 U.S. 21, 25

    (1991). However, Co-Defendants Rosselló and Pesquera

    argue that dismissal of Plaintiff’s § 1983 claims is warranted

    because Plaintiff does not allege that they themselves took

    actions to purposely violate Plaintiff’s constitutional rights.
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 10 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                               Page 10
     NEVARES ET AL.


     Conversely, Plaintiff argues that the Co-Defendants Rosselló

     and Pesquera can be held liable under a theory of supervisory

     liability.

         For a claim of supervisory liability under 42 U.S.C. § 1983,

     a plaintiff must show that (1) “one of the supervisor’s

     subordinates abridged the plaintiff’s constitutional rights”;

     and (2) “the supervisor’s action was affirmatively linked to

     that behavior in the sense that it could be characterized as

     supervisory encouragement, condonation, or acquiescence or

     gross negligence amounting to deliberate indifference.”

     Guadalupe-Baez v. Pesquera, 819 F.3d 509, 515 (1st Cir. 2016).

         A supervisor may not be held liable under § 1983 on the

     theory of respondeat superior, nor can his liability rest solely on

     his position of authority. Ocasio-Hernández v. Fortuño, 640 F.3d

     1, 16 (1st Cir. 2011). The supervisor’s liability must be

     premised on his own acts or omissions, but he need not

     directly engage in a subordinate’s unconstitutional behavior.

     See Guadalupe-Baez, 819 F. 3d at 515; Febus-Rodríguez v.

     Betancourt-Lebrón, 14 F.3d 87, 91-92 (1st Cir. 1994). To establish

     a claim of supervisory liability, a plaintiff must show that the

     “official supervise[d], train[ed], or hire[d] a subordinate with

     deliberate indifference toward the possibility that deficient

     performance of the task eventually may contribute to a civil

     rights deprivation.” Camilo-Robles v. Zapata, 175 F.3d 41, 44
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 11 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                                        Page 11
     NEVARES ET AL.


     (1st Cir. 1999). Deliberate indifference 4 is shown where (1)

     there exists “a grave risk of harm”; (2) the official has “actual

     or constructive knowledge of the risk”; and (3) the official fails

     to take “easily available measures to address that risk.”

     Camilo-Robles v. Hoyos, 151 F.3d 1, 7 (1st Cir. 1998). It requires

     a showing that “it would be manifest to any reasonable

     official that his conduct was very likely to violate an

     individual’s constitutional rights.” Germany v. Vance, 868 F.2d

     9, 18 (1st Cir 1989); see also Febus-Rodríguez, 14 F.3d at 92.

     Actual notice of wrongful conduct is not required because a

     supervisor “may be liable for the foreseeable consequences of

     such conduct if he would have known of it but for his

     deliberate indifference or willful blindness.” Maldonado-Denis

     v. Castillo-Rodríguez, 23 F.3d 576, 582 (1st Cir. 1994); see also

     Feliciano-Hernández v. Pereira-Castillo, 663 F.3d 527, 533 (1st

     Cir. 2011) (noting that notice may be actual or constructive).

         Furthermore, a supervisor may be held liable for the

     constitutional violations of his subordinates where “an

     affirmative link between the behavior of a subordinate and

     the action or inaction of his supervisor exists such that the

     supervisor’s conduct led inexorably to the constitutional

     violation.” Maldonado v. Fontanes, 568 F.3d 263, 275 (1st Cir.


     4Co-Defendants Rosselló and Pesquera parrot the argument of their other
     Co-Defendants that the Supreme Court departed from the “deliberate
     indifference” standard as part of the analysis of supervisory liability
     claims under § 1983 in Ashcroft. Docket No. 26, pg. 8; see Ashcroft, 556 U.S.
     662 (2009). We have already explained why we find this argument to be
     unfounded. See Docket No. 27, pg. 13 n.10.
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 12 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                            Page 12
     NEVARES ET AL.


     2009) (internal quotation marks omitted); see Guadalupe-Baez,

     819 F.3d at 515 (“Causation remains an essential element, and

     the causal link between a supervisor’s conduct and the

     constitutional violation must be solid.”). This affirmative link

     can be shown through “a known history of widespread abuse

     sufficient to alert a supervisor to ongoing violations.”

     Maldonado-Denis, 23 F.3d at 582. But it must truly show a

     “widespread abuse”; “isolated instances of unconstitutional

     activity are ordinarily insufficient to show deliberate

     indifference.” Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10,

     20 (1st Cir. 2014).

         The First Circuit has found that the DOJ Report is

     sufficient evidence of a “widespread abuse” so as to put the

     supervisors of the PRPD on notice of ongoing violations.

     Guadalupe-Baez, 819 F.3d at 512, 516-17. Similarly, in Rolón-

     Merced v. Pesquera, the court found that plaintiff’s allegations

     that the PRPD’s supervisors had failed to implement

     “nationally accepted policies,” along with the officer’s alleged

     actions of various constitutional violations, was enough to

     meet the affirmative link test to survive the motion to dismiss.

     No. 14-1757, 2017 WL 888219, at *7-8 (1st Cir. Mar 6, 2017).

     Because the PRPD held pertinent information as to the

     training programs and disciplinary actions against the

     officers, the plaintiff was not required to provide specific

     details as to each of the supervisory defendant’s roles in

     implementing the policies and rules. Id. at *21.
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 13 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                               Page 13
     NEVARES ET AL.


         In this case, it is not contested by the parties that Plaintiff

     has alleged that unnamed PRPD officers used excessive force

     against Plaintiff as he sold water at the National March in

     violation of his Fourth and First Amendment rights. Thus, the

     first prong of supervisory liability, requiring that one of the

     supervisor’s       subordinates    abridged      the    Plaintiff’s

     constitutional rights, is met. See Guadalupe-Baez, 819 F.3d at

     515. The only issue remaining is whether the supervisors’ –

     here, Rosselló and Pesquera’s – actions or inactions were

     affirmatively linked to the harm suffered by Plaintiff. Id.

         Like the plaintiffs in Guadalupe-Baez and Rolón-Merced,

     Plaintiff has sufficiently plead facts to establish an affirmative

     link between the constitutional violation committed by the

     subordinate officers that allegedly used excessive force on

     Plaintiff and Co-Defendants Rosselló and Pesquera at this

     stage. The DOJ Report and subsequent Agreement, cited by

     Plaintiff in the Amended Complaint, were sufficient to put the

     Co-Defendants Rosselló and Pesquera on notice of the

     widespread constitutional violations being committed by

     PRPD officers and the risk of harm to Plaintiff, just as the

     Report in Guadalupe-Baez was sufficient to put the PRPD

     superintendent on notice of the widespread issue of police

     brutality and of his potential liability as supervisor. In the

     Amended Complaint, Plaintiff alleges that Co-Defendants

     Rosselló and Pesquera were responsible for implementing

     and overseeing the PRPD’s policies and practices for
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 14 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                               Page 14
     NEVARES ET AL.


     engaging with demonstrators, as well as for the discipline,

     training and supervision of all employees and officers of the

     PRPD during the relevant time period. See Docket No. 5, pgs.

     3, 7. More specifically, Plaintiff alleges that Pesquera,

     pursuant to Rosselló’s instructions, gave unlawful orders to

     his subordinates to organize the “ambush” that led to the

     alleged violations of Plaintiff’s constitutional and statutory

     rights. See id. at pgs. 18-19. Plaintiff also alleges that Rosselló

     made the decision to remove the line of policeman at the

     Liberty Cable building that allowed protestors to pass

     through, resulting in the events alleged in the Amended

     Complaint. See id. at 20. Therefore, especially in light of the

     DOJ Report and the Agreement, Plaintiff has plead sufficient

     facts at this preliminary stage to state a claim of supervisory

     liability against the Co-Defendants Rosselló and Pesquera in

     their personal capacity.

         Co-Defendants Rosselló and Pesquera argue that they are

     protected from Plaintiff’s claims against them in their

     personal capacities by the doctrine of qualified immunity.

     Officials are entitled to qualified immunity unless (1) “the

     facts that a plaintiff has alleged or shown make out a violation

     of a constitutional right” and (2) “the right at issue was

     ‘clearly established’ at the time of [their] alleged conduct.”

     Pearson v. Callahan, 555 U.S. 223, 232 (2009). Thus, the qualified

     immunity inquiry is highly fact dependent. Accordingly, we

     find that further development of the facts is necessary in order
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 15 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                               Page 15
     NEVARES ET AL.


     to evaluate the merits of the qualified immunity defense here,

     and therefore that defense does not bar Plaintiff’s claims

     against Co-Defendants Rosselló and Pesquera at this

     preliminary stage. See Giragosian v. Bettencourt, 614 F.3d 25, 29

     (1st Cir. 2010) (“It is not always possible to determine before

     any discovery has occurred whether a defendant is entitled to

     qualified immunity, and courts often evaluate qualified

     immunity defenses at the summary judgment stage.”); El Día

     v. Governor Rosselló, 165 F.3d 106, 110-11 (1st Cir. 1999)

     (explaining that the qualified immunity defense may be

     raised at subsequent stages in the same case, even where it

     has been previously rejected).

         After analyzing the Amended Complaint in the light most

     favorable to the nonmoving party, the Court finds that

     Plaintiff has plead sufficient facts to “raise the right to relief”

     under his § 1983 supervisory liability claim “above the

     speculative level.” Twombly, 550 U.S. at 544. Thus, Plaintiff’s §

     1983 monetary claims survive as to Co-Defendants Rosselló

     and Pesquera in their personal capacity.

         C. Pendent State-Law Claims

         Having addressed all of Plaintiff’s federal-law claims, all

     that remains are his claims under the Puerto Rico Constitution

     and Puerto Rico tort law. The Court has supplemental

     jurisdiction to hear state-law claims when, and if, the federal

     court has original jurisdiction in the action and the claims

     “form part of the same case or controversy.” 28 U.S.C. §
Case 3:19-cv-01397-SCC Document 41 Filed 05/12/21 Page 16 of 16

     HERNÁNDEZ-ZORRILLA v. ROSELLÓ-                              Page 16
     NEVARES ET AL.


     1367(a). Because the Court does not dismiss all of Plaintiff’s

     federal    claims,     Plaintiff’s   state-law   claims   survive

     Defendants’ Motions to Dismiss.

         IV.     Conclusion

         Having carefully examined the arguments raised by the

     parties, Co-Defendants Rosselló and Pesquera’s Motion to

     Dismiss at Docket Number 39 is GRANTED as to Plaintiff’s §

     1983 claims against those Defendants in their official capacity

     and DENIED as to Plaintiff’s § 1983 claims against those

     Defendants in their personal capacity and as to Plaintiff’s

     pendent state-law claims. Plaintiff’s § 1983 claims against Co-

     Defendants Rosselló and Pesquera in their official capacity are

     therefore DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 12th day of May 2021.

                     S/ SILVIA CARREÑO-COLL
                     UNITED STATES DISTRICT COURT JUDGE
